               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 PETER S. HUCK,

                      Plaintiff,
                                                     Case No. 18-CV-841-JPS
 v.

 DUFF & PHELPS LLC, PRAIRIE
 CAPITAL ADVISERS INC., AA                                          ORDER
 MANAGEMENT GROUP INC., and
 JOSEPH P. ZVESPER,

                      Defendants.


       Plaintiff asserts fraud, breach of contract, and other state law causes

of action against Defendants in connection with his sale of corporate stock

to them for an allegedly deflated price. (Docket #1-1). This action was filed

in Milwaukee County Circuit Court on February 5, 2018. Defendants Duff

& Phelps, LLC (“D&P”) and Prairie Capital Advisors, Inc. (“Prairie”) were

served in May 2018. Defendants AA Management Group, Inc. (“AAMG”)

and Joseph P. Zvesper (“Zvesper”) were not served while the case was

pending in state court.

       D&P removed the case to this Court on June 1, 2018 on the basis of

diversity jurisdiction. Plaintiff is a citizen of Wisconsin, D&P is based on

New York, and Prairie is located in Illinois. (Docket #1 at 1–3). AAMG and

Zvesper are citizens of Wisconsin. Id. at 3–4. D&P admits that if either of the

unserved defendants were present in this case, this Court would lack

subject-matter jurisdiction. Id. at 4. In its notice of removal, D&P argued

that the unserved defendants did not properly become defendants while

the action was pending in state court. Id. Namely, D&P contended that
under Wisconsin law, Plaintiff blew the deadline for service, and that a

person is not technically deemed a defendant unless they are timely served.

Id. Thus, AAMG and Zvesper should not be considered when assessing the

presence of diversity amongst the parties. Id.

       After the Court conducted the scheduling conference in this matter,

Plaintiff requested and received summons for AAMG and Zvesper from the

Clerk of the Court. (Docket #17 and #18). According to Plaintiff’s counsel,

AAMG was served on August 30, 2018. (Docket #22-1 ¶ 4). Zvesper has not

been served. Id. ¶ 6. Curiously, D&P then filed a motion to quash that

service on AAMG’s behalf. (Docket #19).

       D&P’s position in the motion is the same as described in its notice of

removal. This position is entirely foreclosed by a recent decision of the

Court of Appeals, UWM Student Association v. Lovell, 888 F.3d 854 (7th Cir.

2018). Lovell began its discussion of this topic with an apt observation

descriptive of this case: “[t]his case illustrates some of the issues that can

arise when plaintiffs fail to serve defendants in cases removed from a state

court to a federal court.” Id. at 857. It held that “[t]he issue of timely service

is governed by 28 U.S.C. § 1448[.]” Id. Section 1448 states:

               In all cases removed from any State court to any district
       court of the United States in which any one or more of the
       defendants has not been served with process or in which the
       service has not been perfected prior to removal, or in which
       process served proves to be defective, such process or service
       may be completed or new process issued in the same manner
       as in cases originally filed in such district court.
            This section shall not deprive any defendant upon
       whom process is served after removal of his right to move to
       remand the case.

28 U.S.C. § 1448.




                                   Page 2 of 4
       The court then described the service history of the case, noting that

most of the defendants had not been served in state court. Id. at 857–58. The

district court had dismissed those defendants because they were not timely

served under state or federal law. Id. at 858. In assessing this ruling, Lovell

stated that “[b]ecause § 1448 provides that federal law governs these

procedural issues after the removal, we focus on the federal standards.” Id.

Federal Rule of Civil Procedure (“FRCP”) 4(m) supplies a deadline for

service of summons. At the time Lovell was removed from state court, the

period was 120 days. Id. Lovell the described the two scenarios in which

FRCP 4(m)’s service clock would begin:

               For cases originally filed in federal court, Rule 4(m)’s
       service clock starts on the date the complaint is filed. For
       removed cases, the combined effect of § 1448 and Rule 4(m)
       starts the clock on the date of removal.

Id. The court concluded that the defendants who went unserved in state

court were likewise not timely served after removal. Id. at 859.

       The Lovell plaintiffs argued that they were entitled to an extension of

the service deadline. Id. The district court found that the plaintiffs had not

offered good cause for extension of the deadline under either state or

federal service rules. UWM Student Assoc. v. Lovell, 266 F. Supp. 3d 1121,

1130 (E.D. Wis. 2017). The appellate court emphasized that federal law

alone governed the issue of late service and affirmed the district court’s

conclusion that good cause was lacking. Lovell, 888 F.3d at 859.

       In 2015, FRCP 4(m)’s service deadline was shortened to ninety days.

Plaintiff served AAMG on the ninetieth day after removal. Thus, service

was timely. D&P’s arguments to the contrary rest on a complete misreading

of Lovell. The opinion states, repeatedly and directly, that federal law

governs service in removed cases as provided in Section 1448. Service of


                                 Page 3 of 4
AAMG comported with federal law. D&P suggests that under prior

Seventh Circuit authority, its argument regarding whether AAMG

“became” a defendant under Wisconsin law is valid. Whatever the fine

hairs D&P wishes to split between Lovell and other cases, this Court is

bound to apply the most recent and analogous controlling authority to legal

issues. Lovell is just that.

       As noted above, Plaintiff’s counsel asserts that AAMG was served in

an affidavit. The Court might have been reluctant to accept this as evidence

of proper service, as counsel did not also submit a return of service

completed by the process server. This issue is avoided, however, by

AAMG’s appearance in this action on October 10, 2018. See (Docket #23).

With AAMG’s service and appearance, there are citizens of Wisconsin on

both sides of the party ledger. Diversity is therefore destroyed, and this

Court’s subject-matter jurisdiction along with it. 28 U.S.C. § 1332(a). This

action must, therefore, be remanded to state court.

       Accordingly,

       IT IS ORDERED that Defendant Duff & Phelps LLC’s motion to

quash service (Docket #19) be and the same is hereby DENIED; and

       IT IS FURTHER ORDERED that the Clerk of the Court take all

appropriate steps to effectuate the remand of this case back to the

Milwaukee County Circuit Court.

       Dated at Milwaukee, Wisconsin, this 26th day of October, 2018.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge



                                Page 4 of 4
